DETAILED ACTION
The following NON-FINAL Office Action is in response to Applicant’s Remarks filed on 06/23/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Status of Claims
Claims 1, 3-14, and 16-22 were previously pending and subject to a final Office Action mailed 04/11/2022. Claims 1, 6-8, 14, 16, and 18 were amended. Claims 1, 3-14, and 16-22 are currently pending and are subject to the non-final Office Action below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/24/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	

	Response to Arguments
Claim Objections
	Applicant has amended 16 to depend on claim 16. Examiner suggests Applicant amend the claim to depend on claim 14 to overcome the objection. Accordingly, the objection of Claims 16-20 is maintained.

35 USC § 101
Applicant’s arguments, see pages 6-8 of Applicant’s Response, filed 06/23/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1, 3-14, and 16-22 have been fully considered and are not persuasive.  
Applicant argues on page 8 “claims 1 and 14 do not recite matter that falls within the above enumerated groupings of abstract ideas”. Examiner respectfully disagrees as the claims recite a method of organizing human activity such as commercial interactions and managing interactions between people as the processor, cargo handling system, and third party interact and communicate with each other in order to monitor a status of a cargo load.
Applicant, on page 8, “submits that the claimed combinations recite limitations that amount to a practical application of an alleged abstract idea”; however, Applicant does not provide arguments or support as to how the limitations recite a practical application of the judicial exception. Examiner noting that the “receive a registration validation” limitation is part of the abstract idea of organizing human activity as similar to the “receive a first load status” limitation, the processor is merely receiving data from the cargo handling system over the first communication link. 
Accordingly, the 35 U.S.C. 101 rejection is maintained.

35 USC § 102/103
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 9 “Kumar discloses monitoring the cargo area of an aircraft. However, Kumar does not disclose monitoring the status of the cargo within the cargo area”. Examiner respectfully disagrees. Kumar teaches in para. 12-13 “The system 100 may include a multiplicity of sensors 106 each placed at a selected location of a plurality of locations within the aircraft interior 102. Each sensor 106 may be configured to monitor a particular condition in an associated area 108 of the aircraft interior 102. The multiplicity of sensors 106 may include, for example but are not necessarily limited to, a set of video sensors or video cameras, a set of audio sensors and a set of temperature sensors. Accordingly the conditions monitored may include but is not necessarily limited to any tampering or damage of baggage or equipment based on the video and audio data, extreme temperature conditions, such as those that may be caused by high heat or fire that could cause damage to baggage and aircraft components.” Thus, Kumar teaches “monitor a status of the cargo load within an aircraft envelope that surround the cargo load”. 

Claim Objections
Claims 16-20 are objected to because of the following informalities: Claim 16 is dependent on claim 16.  Examiner interprets Claim 16 as depending on Claim 14 and recommends Applicant amend Claim 16 to depend on Claim 14. Dependent claims 17-20 inherit the objection as they do not cure the deficiencies of claim 16.  Appropriate correction is required.
Claims 14 recites “receiving an automated cargo registration validation over the first communication system prior to loading the cargo load”. Examiner recommends Applicant amend the claim to recite “receiving an automated cargo registration validation over the first communication link prior to loading the cargo load”. Dependent claim 22 (and 16-20 if Applicant amends claim 16 as suggested above) inherits the objection as it does not cure the deficiencies of claim 14. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent Claim 1 recites the limitations of “a first communication link connecting the processor to the cargo handling system”; “the cargo handling system including a plurality of sensing agents configured to monitor a status of the cargo load within an aircraft envelope that surrounds the cargo load”; “a second communication link connecting the processor to the third party”; “[wherein the processor is configured to] receive a registration validation for the cargo load in real-time over the first communication link upon arrival to the cargo handling system”; “receive a first load status data from the cargo handling system in real-time over the first communication link”; “analyze the first load status data to determine a condition of the cargo load wherein the first load status includes real-time information about at least one of a point of entry, a point of exit, a location during time in the air, a weight, a latching, or an unlatching of the cargo load”; “generate a second load status data based on the analyzed first load status data” and “transmit the second load status data in real-time to the third party over the second communication link, the second load status data being representative of the real-time status of the cargo load”. 
The above-cited limitations of Claim 1 are directed to a relationship between three parties: the processor, cargo handling system, and the third party. The processor receives registration validation from the cargo handling system and the data collected by the plurality of sensing agents and thus the cargo handling system is transferred to the processor as first load status data, the processor then analyzes the data to generate second load status data, and then the processor transmits second load status data to the third party. Such relationships and data transmittals are related to managing a business relationship and commercial interaction as the claim seeks to link different parties and transfer load status data between the parties which is a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Independent Claim 14 recites the limitations of “connecting a processor to the cargo handling system via a first communication link”, “the cargo handling system including a plurality of sensing agents configured to monitor a status of the cargo load within an aircraft envelope that surrounds the cargo load”; “receiving an automated cargo registration validation over the first communication system prior to loading the cargo load”; “receiving a first load status data in response to loading the cargo load, the first load status data received over the first communication link, in real-time, the first load status data generated by the plurality of sensing agents”; “analyzing the first load status data in real-time to determine a condition of the cargo load”; “generating a second load status data in real-time based on the analyzed first load status data”  “connecting the processor to the third party via a second communication link in response to the determination of the condition of the cargo load”; and “transmitting the second load status data in real-time to the third party over the second communication link, the second load status data being representative of the status of the cargo load”.
The above-cited limitations of claim 14 are directed to a relationship between three parties: the processor, cargo handling system, and the third party. The processor receives registration validation from the cargo handling system and the data collected by the plurality of sensing agents and thus the cargo handling system is transferred to the processor as first load status data in response to loading the cargo load, the processor then analyzes the data to generate second load status data, and then the processor transmits second load status data to the third party. Such relationships and data transmittals are related to managing a business relationship and commercial interaction as the claim seeks to link different parties and transfer load status data between the parties which is a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Accordingly, the limitations recite a judicial exception (an abstract idea that falls within the mathematical concept, organizing human activity, and mental process groupings in the 2019 PEG) and the analysis must therefore proceed to Step 2A Prong 2. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 and Claim 14 recites the additional elements of a processor, a cargo handling system, and a plurality of sensing agents. Each additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application, whether individually or viewed in an ordered combination, because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor, cargo handling system, and a plurality of sensing agents to perform the limitations amount to no more than mere instructions to apply the exception using a generic computer component. 
None of the steps/functions of Claims 1 and 14 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely used to perform the limitations directed to organizing human activity, thus, the analysis does not change when considered as an ordered combination. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, claims 1 and 14 are ineligible. 
Dependent claims 3-6, 8-13, and 16-22 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further how second load status data is generated, what the first and second load status data comprises, and when to transmit the second load status to the third party. 
Dependent Claim 7 specifies “wherein the plurality of sensing agents includes a plurality of multi-modal sensors”. Similar to the analysis of the independent claims, the sensing agents including a plurality of multi-modal sensors does not make the claim eligible when considered as an ordered combination. Even when considered in combination, these additional elements represent mere instructions to apply an exception using a generic computer component which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim.
Nothing in dependent claims 3-13 and 16-22 adds additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, Claims 1, 3-14, and 16-22 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 10-11, 13-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0321768) in view of Reed et al. (US 2010/0100225).

As per independent Claim 1, 
	
Kumar teaches a system for communicating real-time information concerning a cargo load on a cargo handling system to a third party, comprising: (see paragraph 3-6)
a processor (see para. 19-20 where the ground monitoring facility includes a server (called an off-board server))
a first communication link connecting the processor to the cargo handling system (see para. 15-17 and 19/25-26 where the onboard server has a communication link with the ground monitoring facility and the ground monitoring facility server/off-board server receives the sensor data)
the cargo handling system including a plurality of sensing agents configured to monitor a status of the cargo load within an aircraft envelope that surrounds the cargo load (see para. 12-14 where the onboard system server (the cargo handling system) receives data from each of the sensors 106 and the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area to monitor the condition of the cargo area and the status of the cargo load – para. 13 “the conditions monitored may include but is not necessarily limited to any tampering or damage of baggage or equipment based on the video and audio data, extreme temperature conditions, such as those that may be caused by high heat or fire that could cause damage to baggage and aircraft components”)
a second communication link connecting the processor to the third party (see para. 20 where the anomaly detection module on the off-board server may send an alert or notification to a user at the ground monitoring facility)
wherein the processor is configured to receive a first load status data from the cargo handling system in real-time over the first communication link (see para. 25-30 where the onboard server transfers old and new sensor data to the ground monitoring facility; para. 29-30 specifically where real-time data is transferred from the onboard server to the ground monitoring facility/off board server; see also para. 15 and 19)
analyze the first load status data to determine a condition of the cargo load wherein the first load status includes real-time information about at least one of a point of entry, a point of exit, a location during time in the air, a weight, a latching, or an unlatching of the cargo load; generate a second load status data based on the analyzed first load status data (see para. 19-21 where the off-board server receives the sensor data (first load status data) and analyzes the sensor data to detect anomalies and if there is an anomaly (second load status data) the server alerts the user; see also para. 29-35 where in para. 31 the sensor data includes location of the sensor and a timestamp so that past data collected for the aircraft at the same location may be used as the reference data)
and to transmit the second load status data in real-time to the third party over the second communication link, the second load status data being representative of the real-time status of the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data) and analyzes the sensor data to detect anomalies and if there is an anomaly (second load status data) the server alerts the user; see also para. 29-35 where the sensor data is received in real time in para. 29 and in para. 33-35, the new data from the sensor may be analyzed and cause an alarm to be generated – Examiner clarifying that the results of the analysis of the sensor data (whether there is an anomaly) is the second load status data which is representative of the real-time cargo load status)

Kumar does not teach receive a registration validation for the cargo load in real-time over the first communication link upon arrival to the cargo handling system.

Reed teaches:
receive a registration validation for the cargo load in real-time over the first communication link upon arrival to the cargo handling system (see para. 87 where RFID tags store data pertinent to the unit load device or ULD; para. 88 where the CMDU or cargo maintenance display unit is coupled to RFID readers and in para. 89-91 the readers can obtain information from the RFID tags and relay them to the CMDU/MCU; para. 92 where the CMDU includes a processor and 93-95 where prior to loading, the CMDU receives the aircraft’s loading manifest which contains information about each ULD to be loaded, tag number, type, weight, planned stowed position and during loading the CMDU sends information to the cargo terminal about current weight and balance condition; communication interface may receive and send information about ULD contents to authorized parties)                                                                                                                                                                                                                                                                                                                                                                                                                                                                              

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar invention with Reed receive a registration validation for the cargo load in real-time over the first communication link upon arrival to the cargo handling system with the motivation of increasing the safety and stability of the aircraft as in para. 12 of Reed “The number of ULDs, the types of ULDs to be transported, and the weight of each ULD often vary between flights. Care must be taken when loading aircraft with cargo to ensure that the final weight and balance of the aircraft is acceptable. An aircraft's performance and handling characteristics are affected by the aircraft's gross weight and its effective center of gravity. An overloaded or improperly balanced aircraft will require more power and greater fuel consumption during flight, and the aircraft's stability and controllability may be affected.”

As per dependent Claim 7,
Kumar/Reed teaches the system of claim 1.
Kumar further teaches: 
wherein the plurality of sensing agents includes a plurality of multi-modal sensors configured to determine one or more of a pressure measurement, a temperature measurement or a humidity measurement within the aircraft envelope that surrounds the cargo load (see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensors may be a set of temperature sensors)

As per dependent Claim 8,
Kumar/Reed teaches the system of claim 1.
Kumar further teaches: 
wherein the first load status data provides a real-time situational awareness data stream within the aircraft envelope that surrounds the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time)

As per dependent Claim 10,
Kumar/Reed teaches the system of claim 8.
Kumar further teaches: 
wherein the real-time situational awareness data stream includes a still photo of a region surrounding the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of video cameras or see para. 32 where the sensor may be a camera which provides image sensor data; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time; see also para. 31 where sensor data may be compressed image file (M-JPEG which is where each video frame is compressed separately as a JPEG image))

As per dependent Claim 11,
Kumar/Reed teaches the system of claim 8.
Kumar further teaches: 
wherein the real-time situational awareness data stream includes a video stream of a region surrounding the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of video cameras or video sensors; see para. 31-32 where the sensor may be a video camera which provides data to be analyzed; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time)

As per dependent Claim 13,
Kumar/Reed teaches the system of claim 8.
Kumar further teaches: 
wherein the real-time situational awareness data stream includes an audio stream of a region surrounding the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of audio sensors; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time; see also para. 31-32 where the audio sensor data received from an audio sensor or a microphone is analyzed)

As per dependent Claim 21, 
Kumar/Reed teaches the system of claim 1.
Kumar further teaches:
wherein the processor is further configured to transmit the second load status to the third party in response an event generated by the analysis of the first load status data (see para. 20 where the anomaly detection module on the off-board server may send an alert or notification to a user at the ground monitoring facility when the analysis of the sensor data results show that the sensor data exceeds a predetermined threshold; see also para. 35)

As per independent Claim 14,
Kumar teaches a method of communicating real-time tracking information concerning a cargo load on a cargo handling system to a third party, comprising: (see paragraph 3-6)
connecting a processor to the cargo handling system via a first communication link (see para. 19-20 where the ground monitoring facility includes a server (called an off-board server); see para. 15-17 and 19/25-26 where the onboard server has a communication link with the ground monitoring facility and the ground monitoring facility server/off-board server receives the sensor data)
the cargo handling system including a plurality of sensing agents configured to monitor a status of the cargo load within an aircraft envelope that surrounds the cargo load (see para. 12-14 where the onboard system server (the cargo handling system) receives data from each of the sensors 106 and the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the status of the cargo load – para. 13 “the conditions monitored may include but is not necessarily limited to any tampering or damage of baggage or equipment based on the video and audio data, extreme temperature conditions, such as those that may be caused by high heat or fire that could cause damage to baggage and aircraft components”)
receiving a first load status data, the first load status data received over the first communication link in real-time, the first load status data generated by the plurality of sensing agents (see para. 25-30 where the onboard server transfers old and new sensor data to the ground monitoring facility; para. 29-30 specifically where real-time data is transferred from the onboard server to the ground monitoring facility/off board server; see also para. 15 and 19-21)
analyzing the first load status data in real-time to determine a condition of the cargo load; generating a second load status data in real-time based on the analyzed first load status data (see para. 19-21 where the off-board server receives the sensor data (first load status data) and analyzes the sensor data to detect anomalies and if there is an anomaly (second load status data) the server alerts the user; see also para. 30-35)
connecting the processor to the third party via a second communication link in response to the determination of the condition of the cargo load (see para. 20 where the anomaly detection module on the off-board server may send an alert or notification to a user at the ground monitoring facility when the analysis of the sensor data results show that the sensor data exceeds a predetermined threshold; see also para. 35)
transmitting the second load status data in real-time to the third party over the second communication link (see para. 20 where the anomaly detection module on the off-board server may send an alert or notification to a user at the ground monitoring facility when the analysis of the sensor data results show that the sensor data exceeds a predetermined threshold; see also para. 35)
the second load status data being representative of the status of the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data) and analyzes the sensor data to detect anomalies and if there is an anomaly (second load status data) the server alerts the user; see also para. 30-35 – Examiner clarifying that the results of the analysis of the sensor data (whether there is an anomaly) is the second load status data which is representative of the cargo load status)

Kumar does not teach receiving an automated cargo registration validation over the first communication system prior to loading the cargo load and receiving a first load status data in response to loading the cargo load. 

Reed teaches:
receiving an automated cargo registration validation over the first communication system prior to loading the cargo load (see para. 87 where RFID tags store data pertinent to the unit load device or ULD; para. 88 where the CMDU or cargo maintenance display unit is coupled to RFID readers and in para. 89-91 the readers can obtain information from the RFID tags and relay them to the CMDU/MCU; para. 92 where the CMDU includes a processor and 93-95 where prior to loading, the CMDU receives the aircraft’s loading manifest which contains information about each ULD to be loaded, tag number, type, weight, planned stowed position and during loading the CMDU sends information to the cargo terminal about current weight and balance condition; communication interface may receive and send information about ULD contents to authorized parties)                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
receiving a first load status data in response to loading the cargo load (see para. 50-54 where in 54 specifically, the sensors (cameras) provide data during cargo loading and unloading; para. 70-75 where cargo loading activities are monitored)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar invention with Reed receiving an automated cargo registration validation over the first communication system prior to loading the cargo load with the motivation of increasing the safety and stability of the aircraft as in para. 12 of Reed “The number of ULDs, the types of ULDs to be transported, and the weight of each ULD often vary between flights. Care must be taken when loading aircraft with cargo to ensure that the final weight and balance of the aircraft is acceptable. An aircraft's performance and handling characteristics are affected by the aircraft's gross weight and its effective center of gravity. An overloaded or improperly balanced aircraft will require more power and greater fuel consumption during flight, and the aircraft's stability and controllability may be affected.”
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar invention with the Reed receiving a first load status data in response to loading the cargo load with the motivation of increasing the efficiency of the cargo monitoring system as in para. 16 “The described system is configured to automatically identify, track, and report the positions of ULDs within an aircraft in real-time, thereby permitting a person who is remote from loaded ULDs to monitor the current status of loading or unloading activities” and in para. 18 “such a system and method will assist air cargo carriers in determining the causes and/or sources of cargo tampering or damage, and will establish an evidentiary record of such activities and events. In addition, such a system and method preferably will be compatible with other onboard cargo loading and logistics systems, and even more preferably, will be integrated with such other onboard cargo systems”. 
 
As per dependent Claim 16,
Kumar/Reed teaches the method of claim 14.
Kumar further teaches: 
wherein the second load status data includes a visual representation of the cargo load (see para. 13 where the sensor may be a video sensor or a video camera; para. 19-21 where in 21 the video data is used for analysis; para. 31-35 where the video camera data is analyzed for anomalies)

As per dependent Claim 17,
Kumar/Reed teaches the method of claim 16.
Kumar further teaches: 
wherein the second load status data includes an audio representation of the cargo load (see para. 13 where the sensor may be an audio sensor; para. 19-21 where in 21 the audio data is used for analysis; para. 31-35 where the audio sensor data is analyzed for anomalies)

As per dependent Claim 18,
Kumar/Reed teaches the method of claim 17.
Kumar further teaches: 
wherein the second load status data includes one or more of a pressure measurement, a temperature measurement or a humidity measurement within the aircraft envelope that surrounds the cargo load (see para. 13 where the sensor may be a temperature sensor; para. 31-35 where the temperature sensor data is analyzed to detect anomalies; see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area)

As per dependent Claim 19,
Kumar/Reed teaches the method of claim 18.
Kumar further teaches: 
wherein the visual representation is a still photo (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of video cameras or see para. 32 where the sensor may be a camera which provides image sensor data; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time; see also para. 31 where sensor data may be compressed image file (M-JPEG which is where each video frame is compressed separately as a JPEG image))

As per dependent Claim 20,
Kumar/Reed teaches the method of claim 19.
Kumar further teaches: 
wherein the visual representation is a video stream (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of video cameras or video sensors; see para. 31-32 where the sensor may be a video camera which provides data to be analyzed; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time)

As per dependent Claim 22, 
Kumar/Reed teaches the system of claim 14.
Kumar further teaches:
wherein the transmitting of the second load status data begins in response to a cargo load event identified by the analysis of the first load status data (see para. 20 where the anomaly detection module on the off-board server may send an alert or notification to a user at the ground monitoring facility when the analysis of the sensor data results show that the sensor data exceeds a predetermined threshold; see also para. 35)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0321768) in view of Reed et al. (US2010/0100225) as applied to claim 8 above, further in view of Donlan et al. (US 2012/0235791).

As per dependent Claim 9,
Kumar/Reed teaches the system of claim 8.
Kumar further teaches: 
wherein the real-time situational awareness data stream includes a multi-modal data signal comprising a temperature measurement (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of temperature sensors; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time)

Kumar/Reed does not teach a pressure measurement. However, Examiner notes in para. 13 of Kumar“the multiplicity of sensors may include for example but are not necessarily limited to”.

Donlan teaches:
a pressure measurement (see para. 33-35 where sensors are mounted to the interior/exterior walls of a shipping container to monitor the condition of cargo and the sensor may be a pressure sensor)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar/Reed invention with the Donlan pressure measurement with the motivation of improving the efficiency of the system by monitoring additional types of sensor data such as pressure measurement in order to perform more in-depth analysis of the cargo status. Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include pressure measurement as taught by Donlan in the system of Kumar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0321768) in view of Reed et al. (US2010/0100225) as applied to claim 8 above, further in view of Willms et al. (US7151447).

As per dependent Claim 12,
Kumar/Reed teaches the system of claim 8.
Kumar further teaches: 
wherein the real-time situational awareness data stream includes an audio stream of a region surrounding the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data); see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area and the sensor may be a set of audio sensors; para. 29 where the sensor data being transferred to the off-board server may be new data which is being received in real-time; see also para. 31-32 where the audio sensor data received from an audio sensor or a microphone is analyzed)

Kumar/Reed does not teach a sound measurement. However, Examiner notes in para. 13 of Kumar“the multiplicity of sensors may include for example but are not necessarily limited to”.

Willms teaches
sound measurement (see Column 11-12 where the acoustic sensor is mounted on a surface of a container and measures the sound emitting from the cargo)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar/Reed invention with the Willms sound measurement with the motivation of improving the efficiency of the system by monitoring additional types of sensor data such as sound measurement in order to “develop a comprehensive detection and threat identification system that would allow one to detect a potential threat hidden inside a cargo shipment while in transit” (Willms Column 1 Lines 21-26). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of sound measurement of Willms for the audio stream of Kumar. Both are audio sensors used to monitor the cargo space; thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2015/0321768) in view of Reed et al. (US2010/0100225) as applied to Claim 1 above, further in view of Held (US2016/0042321).

As per dependent Claim 3,
Kumar/Reed teaches the system of claim 1.
Kumar further teaches: 
wherein the second load status data is representative of the status of the cargo load (see para. 19-21 where the off-board server receives the sensor data (first load status data) and analyzes the sensor data to detect anomalies and if there is an anomaly (second load status data) the server alerts the user; see also para. 30-35 – Examiner clarifying that the results of the analysis of the sensor data (whether there is an anomaly) is the second load status data which is representative of the cargo load status) 

Kumar/Reed does not teach wherein the second load status data is representative of a location of the cargo load.

Held teaches:
a location of the cargo load (para. 31 for the members of the supply chain; para. 36 where the vehicle carrying cargo may be an aircraft; para. 76-78 where the sensor may be coupled to the aircraft or container on the aircraft and it transmits environmental data associated with the aircraft or container and related to the cargo, the sensor may also be a GPS device for transmitting location of the sensor; para. 79 where the location of the cargo/vehicle transporting the cargo and environmental conditions may be provided in a report to members of the supply chain) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kumar/Reed invention with the Held a location of the cargo load with the motivation of increasing the efficiency of the cargo monitoring system by enabling a third party to monitor the location of the cargo load (see para 2-3 of Held “increasing the likelihood of on-time delivery of the cargo based on the logistics data…to have predictability and to keep business running smoothly, it is important for members in the supply chain to have visibility into the shipping process by being able to track the movement of cargo”). 

As per dependent Claim 4,
Kumar/Reed/Held teaches the system of claim 3.
Kumar further teaches: 
wherein the status of the cargo load is a visual representation of the cargo load (see para. 13 where the sensor may be a video sensor or a video camera; para. 19-21 where in 21 the video data is used for analysis; para. 31-32 where the video camera data is analyzed)

As per dependent Claim 5,
Kumar/Reed/Held teaches the system of claim 3.
Kumar further teaches: 
wherein the status of the cargo load is an audio representation of the cargo load (see para. 13 where the sensor may be an audio sensor; para. 19-21 where in 21 the audio data is used for analysis; para. 31-32 where the audio sensor data is analyzed)

As per dependent Claim 6,
Kumar/Reed/Held teaches the system of claim 3.
Kumar further teaches: 
wherein the status of the cargo load includes one or more of a pressure measurement, a temperature measurement or a humidity measurement within the aircraft envelope that surrounds the cargo load (see para. 13 where the sensor may be a temperature sensor; para. 31-32 where the temperature sensor data is analyzed; see para. 12-14 where the sensors 106 are placed at specific locations within the aircraft interior such as the cargo area in order to monitor the condition of the cargo area)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laborde (US10014076) teaches tracking baggage items with RFID tags which may send registration information.
Arora et al. (US2015/0254604) teaches verification and validation of ULD data during the loading process into an aircraft.
Coxall et al. (US2017/0372105) teaches a cargo door sensor which may read tag data on cargo containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628